                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  TERRE HAUTE DIVISION

LARRY DANCY,                                  )
                                              )
               Plaintiff,                     )
                                              )
       v.                                     )       Cause No. 2:19-cv-00426-JRS-DLP
                                              )
WATSON Mr., Complex Warden,                   )
OLIVER Mr.,                                   )
                                              )
               Defendants.                    )

            DEFENDANTS’ BRIEF IN SUPPORT OF MOTION TO DISMISS

       Plaintiff Larry Dancy brings this action pursuant to Bivens v. Six Unknown Narcotics

Agents, 403 U.S. 388 (1971), against Defendants Warden Watson and Food Service

Administrator Oliver, in their individual capacities. Specifically, Plaintiff brings an Eighth

Amendment claim alleging that Defendants failed to address a rodent infestation, and that as a

result, he was served with contaminated food.

       As set forth below, Plaintiff’s conditions of confinement claim present a new Bivens

context, and “special factors” counsel against an expansion of Bivens here. See Ziglar v. Abbasi,

137 S. Ct. 1843 (2017). Indeed, nationwide, circuit and district courts have rejected conditions

of confinement claims on Abbasi grounds, including in a case nearly identical to this one

involving failure to address a pigeon infestation. Accordingly, Defendants respectfully request

that the Court dismiss Plaintiff’s Complaint for failure to state a claim upon which relief may be

granted under Federal Rule of Civil Procedure 12(b)(6).

                 I.         FACTUAL AND PROCEDURAL BACKGROUND

       In his Complaint, Plaintiff alleges that both Warden Watson and Food Services
Administrator Oliver violated the Eighth Amendment because they knew that the food service

preparation area was infested with rodents. [Filing No. 1, at 4-5.] Plaintiff alleges that he was

served meals that contained mice feces, which caused him to become sick. [Id.] Plaintiff also

brought an Eighth Amendment claim against Health Services Administrator McCoy for failing to

provide Plaintiff with adequate medical treatment. [Id. at 4.]

        On October 18, 2019, the Court issued an Order Screening Complaint and Directing

Further Proceedings. [Filing No. 14.] In its Order, the Court dismissed Plaintiff’s claims related

to his medical treatment. [Id. at 2-3.] Accordingly, Plaintiff’s only remaining claim is an Eighth

Amendment claim based on Defendants’ purported failure to address a rodent infestation. [Id. at

3.]

                                II.     STANDARD OF REVIEW

        A party may bring a motion under Federal Rule of Civil Procedure 12(b)(6) to dismiss a

claim for which a plaintiff is not entitled to relief. See Fed. R. Civ. P. 12(b)(6). To survive a

motion to dismiss under Rule 12(b)(6), the complaint “must actually suggest that the plaintiff has

a right to relief, by providing allegations that raise a right to relief above the speculative level.”

Arnett v. Webster, 658 F.3d 742, 752 (7th Cir. 2011) (citation omitted). In other words, a

plaintiff’s complaint must “provide the ‘grounds’ of her ‘entitle[ment] to relief’” based upon

more than “labels and conclusions, and a formulaic recitation of the elements of a cause of

action.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007). Dismissal is proper “if the

complaint fails to set forth ‘enough facts to state a claim to relief that is plausible on its face.’”

St. John’s United Church of Christ v. City of Chicago, 502 F.3d 616, 625 (7th Cir. 2007)

(quoting Twombly, 550 U.S. at 570). In ruling on a Rule 12(b)(6) motion to dismiss, the court

accepts as true all of the well-pled facts alleged by the plaintiff and all reasonable inferences that

                                                   2
can be drawn therefrom. Barnes v. Briley, 420 F.3d 673, 677 (7th Cir. 2005).

                                      III.     ARGUMENT

       In Abbasi, 137 S. Ct. at 1857, the Supreme Court declined—once again—to extend

Bivens to a new category of constitutional claims, emphasizing that expanding the Bivens remedy

is now a “disfavored” judicial activity. 1 After Abbasi, determining whether a Bivens remedy is

available amounts to a three-step analysis. First, the court must determine whether the claim

arises in a new Bivens context. Id. at 1864. If so, the next question is whether there is “an

alternative, existing process for protecting the [relevant] interest [which] amounts to a

convincing reason for the Judicial Branch to refrain from providing a new and freestanding

remedy in damages.” Wilkie v. Robbins, 551 U.S. 537, 550 (2007); accord Abbasi, 137 S. Ct. at

1858. And, finally, courts consider whether there are any other “special factors counseling

hesitation before authorizing a new kind of federal litigation.” Wilkie, 551 U.S. at 550 (citation

omitted); accord Abbasi, 137 S. Ct. at 1857.

       Here, applying this inquiry, the Court should decline to create a Bivens remedy for a

conditions of confinement claim. As discussed at length below, the Supreme Court and courts

around the country have refused to create a Bivens remedy when considering similar claims.

       A.      A Conditions of Confinement Claim is a New Bivens Context

       The first question a court must ask in determining whether a Bivens remedy is available is

whether the claim arises in a new Bivens context—in other words, whether “the case is different

in a meaningful way from previous Bivens cases decided by [the Supreme Court].” Abbasi, 137




1
 The Court further noted that, “in light of the changes to the Court’s general approach to
recognizing implied damages remedies, it is possible that the analysis in the Court’s three Bivens
cases might have been different if they were decided today.” Abbasi, 137 S. Ct. at 1856.
                                                  3
S. Ct. at 1859, 1864. “[D]ifferences that are meaningful enough to make a given context a new

one” may include, but are not limited to, “the rank of the officers involved; the constitutional

right at issue; the generality or specificity of the official action; the extent of judicial guidance as

to how an officer should respond to the problem or emergency to be confronted; the statutory or

other legal mandate under which the officer was operating; the risk of disruptive intrusion by the

Judiciary into the functioning of other branches; or the presence of potential special factors that

previous Bivens cases did not consider.” Id. at 1860. If a case presents a new Bivens context,

then courts must consider whether “special factors counsel hesitation” in recognizing a new

Bivens claim. See id. at 1857.

        The Supreme Court has recognized only three Bivens claims, including the claim in

Bivens itself: (1) a Fourth Amendment claim against federal agents who violated the prohibition

against unreasonable searches and seizures when they handcuffed a man in his own home

without a warrant, Bivens, 403 U.S. 388; (2) a Fifth Amendment claim against a Congressman

for firing his female administrative assistant, which was an alleged act of gender discrimination,

Davis v. Passman, 442 U.S. 228 (1979); and (3) an Eighth Amendment claim brought by an

inmate’s estate against prison officials for failure to provide adequate medical care for his

asthma, purportedly resulting in his death, Carlson v. Green, 446 U.S. 14 (1980). Abbasi, 137 S.

Ct. at 1854-55, 1860. Moreover, in the last three decades, the Supreme Court has repeatedly

declined to create new implied damages remedies under Bivens in a number of contexts. See

Abbasi, 137 S. Ct. at 1857 (collecting cases).

        Determining whether a case presents a new Bivens context is not based on whether a

particular circuit has recognized a Bivens remedy in a specific context, but whether the Supreme

Court itself has recognized a Bivens claim in that context. See Abbasi, 137 S. Ct. at 1859 (“If the

                                                   4
case is different in a meaningful way from previous Bivens cases decided by this Court, then the

context is new.” (emphasis added)).

       Here, following the Court’s screening process, Plaintiff’s only remaining claim is an

Eighth Amendment conditions of confinement claim based on an alleged failure to address a

rodent infestation at the Federal Correctional Complex – Terre Haute. [Filing No. 1, at 4-5;

Filing No. 14, at 3.] But the Supreme Court specifically held in Abbasi that conditions of

confinement claims are a new Bivens context. Abbasi, 137 S. Ct. at 1860 (conditions of

confinement claims “bear little resemblance to the three Bivens claims the Court has approved in

the past”). And while the conditions of confinement claims in Abbasi arose under the Fourth and

Fifth Amendments, courts including the Ninth Circuit have applied Abbasi’s holding to

conditions of confinement claims arising under the Eighth Amendment. See, e.g., Schwarz v.

Meinberg, 761 F. App’x 732, 734 (9th Cir. 2019), cert. denied, No. 19-5776, 2019 WL 5686563

(U.S. Nov. 4, 2019) (“Schwarz’s Eighth Amendment claim regarding unsanitary cell conditions

presents a new Bivens context because Schwarz does not allege a failure to treat a serious

medical condition, which was the issue in Carlson, 446 U.S. at 16, 100 S.Ct. 1468. Rather, the

basis of Schwarz’s claim—a nonfunctioning toilet—resembles the conditions of the confinement

claim the Supreme Court rejected in Abbasi.”); Hodges v. Matevousian, No.

118CV00790AWIEPGPC, 2019 WL 5566055, at *5 (E.D. Cal. Oct. 29, 2019) (“this Court has

held that Eighth Amendment conditions of confinement claims present a new Bivens context

because while arising under the cruel and unusual punishment clause, Carlson concerned

inadequate medical care.”). Therefore, because the Supreme Court has held that conditions of

confinement claims present a new Bivens context, the Court must conduct a “special factors”

analysis before allowing the damages suit to proceed. See Abbasi, 137 S. Ct. at 1859-60, 1864.

                                                5
       B.      There Are Alternative, Existing Processes Precluding Expansion of Bivens

       In determining whether to expand the Bivens remedy, courts must consider “whether any

alternative, existing process for protecting the interest amounts to a convincing reason for the

Judicial Branch to refrain from providing a new and freestanding remedy in damages.” Wilkie,

551 U.S. at 550. As the Seventh Circuit has recognized, “[w]here Congress has established an

alternative remedial structure to protect a constitutional right, the Supreme Court has strongly

cautioned that the courts should not create a second remedy.” Goree v. Serio, 735 F. App’x 894,

895 (7th Cir. 2018) (affirming district court’s dismissal of inmate’s due process claim because it

was not cognizable under Bivens post-Abbasi). In fact, where an alternative process exists, it

“usually precludes a court from authorizing a Bivens action.” Abbasi, 137 S. Ct. at 1865. Here,

there are alternative processes and relief available to Plaintiff that should preclude extending

Bivens to conditions of confinement claims.

       First, in Abbasi, the Supreme Court recognized the availability of injunctive relief to

address conditions of confinement claims. Abbasi, 137 S. Ct. at 1862. The Supreme Court noted

that unlike other contexts in which a Bivens remedy had been recognized:

       respondents do not challenge individual instances of discrimination or law enforcement
       overreach, which due to their very nature are difficult to address except by way of
       damages actions after the fact. Respondents instead challenge large-scale policy
       decisions concerning the conditions of confinement imposed on hundreds of prisoners.
       To address those kinds of decisions, detainees may seek injunctive relief.

Id. Similarly, here, Plaintiff’s allegations regarding the food service at FCC – Terre Haute relate

to the conditions of confinement for inmates generally, and not an individual instance of

overreach targeted at him. Under those circumstances, Abbasi counsels that injunctive relief, not

a Bivens suit, is the correct remedy. Id.



                                                 6
       Furthermore, in 1996 Congress passed the Prison Litigation Reform Act of 1995, Pub. L.

No.104-134, 110 Stat. 1321 (1996) (“PLRA”), which requires an inmate to exhaust available

administrative remedies before filing a challenge to prison conditions. See 42 U.S.C. § 1997e (a).

To that end, as contemplated by Congress, BOP maintains a comprehensive four-step

administrative remedy program. 28 C.F.R. § 542.10 et seq. The BOP’s administrative remedy

procedure, whereby inmates can seek formal review of any complaint regarding any aspect of

their imprisonment, is an alternative process that counsels against an expansion of Bivens to the

case at hand. See 28 C.F.R. §§ 542.10-542.19. The administrative remedy program “provides

yet another means through which allegedly unconstitutional actions and policies can be brought

to the attention of the BOP and prevented from recurring.” Corr. Servs. Corp. v. Malesko, 534

U.S. 61, 74 (2001); see also Simmat v. U.S. Bureau of Prisons, 413 F.3d

1225, 1237 (10th Cir. 2005). And regardless of whether Plaintiff invoked or received relief from

this process, that this alternative remedial structure is present counsels against inferring a Bivens

cause of action in this new context. See Abbasi, 137 S. Ct. at 1863 (noting that when alternative

methods of relief are available a Bivens remedy usually is not); Malesko, 534 U.S. at 72-74

(considering, in declining to extend Bivens to respondent’s claims, that it was not “a situation in

which claimants in respondent’s shoes lack effective remedies”); Lovett v. Ruda, No. 17-CV-

02010-PAB-KLM, 2018 WL 4659111, at *9 (D. Colo. Sept. 28, 2018), appeal dismissed, No.

18-1413, 2018 WL 8058575 (10th Cir. Dec. 11, 2018) (“The Bivens analysis appears to focus on

the adequacy of remedies in the abstract rather than on a particular plaintiff’s track record in

pursuing relief.”).

       Finally, the Federal Tort Claims Act (FTCA), 28 U.S.C. § 1346(b), in aggregate with

other remedies, provides another means through which inmates can bring claims regarding

                                                  7
conditions of confinement. While decades ago, the Supreme Court rejected the argument that the

availability of an FTCA claim, standing alone, precluded a Bivens action, Carlson, 446 U.S. at

19, the Supreme Court’s views have significantly evolved in the interim. Abbasi, 137 S. Ct. at

1856 (“[I]n light of the changes to the Court’s general approach to recognizing implied damages

remedies, it is possible that the analysis in the Court’s three Bivens cases might have been

different if they were decided today.”). It is now clear that state law remedies, aggregated with

other alternative remedies, can also be probative to the special factors question. See, e.g.,

Minneci v. Pollard, 565 U.S. 118, 120 (2012) (declining to recognize a Bivens remedy in part

where “state tort law authorizes adequate alternative damages actions”).

       In Schwarz, for example, the Ninth Circuit found that an inmate’s ability to bring his

conditions of confinement claim under the FTCA demonstrated that he had alternative processes

to pursue his claims. 761 F. App’x at 734-35; see also Badley v. Granger, No. 2:17-CV-00041-

JMS-DLP, 2018 WL 3022653, at *3 (S.D. Ind. June 18, 2018) (refusing to create Bivens remedy

in part because the inmate could have pursued an FTCA claim). Because a number of alternative

remedial structures exist, the Court should not create a Bivens remedy for Plaintiff’s rodent

infestation claim.

       C.      Special Factors Counsel against a Bivens Remedy for Conditions of
               Confinement Claims

       Furthermore, there are other special factors counseling against the expansion of Bivens

here. In the context of prisoners’ conditions of confinement claims, fifteen years after the

Supreme Court decided Carlson, Congress has passed the PLRA, which was intended to limit

prison litigation that was overburdening the legal system. See, e.g., Porter v. Nussle, 534 U.S.

516, 524-25 (2002) (“Beyond doubt, Congress enacted § 1997e(a) to reduce the quantity and


                                                 8
improve the quality of prisoner suits[.]”); 141 Cong. Rec. S7526 (Daily Ed. May 25, 1995)

(statement of Senator Kyl) (“Statistics . . . show that inmate suits are clogging the courts and

draining precious judicial resources.”). As the Supreme Court noted, “legislative action

suggesting that Congress does not want a damages remedy is itself a factor counseling

hesitation.” Abbasi, 137 S. Ct. at 1865. The Supreme Court found that because Congress

specifically considered prisoner claims and did not provide for a standalone damages remedy

against individuals, “it suggests Congress chose not to extend the Carlson damages remedy to

cases involving other types of prisoner mistreatment.” Id.; see also Badley, 2018 WL 3022653,

at *4 (“Congress has been active in the area of prisoners’ rights, and its actions—not creating

new rights—do not support the creation of a new Bivens claim.”).

       Additionally, in Abbasi, 137 S. Ct. at 1856, the Court identified a “number of economic

and governmental concerns” that courts must consider before recognizing an implied cause of

action. These include the substantial defense costs often created by claims against federal

officials; Congress’ “substantial responsibility to determine whether, and the extent to which,

monetary and other liabilities should be imposed upon individual officers and employees of the

Federal Government;” and “the time and administrative costs attendant upon intrusions resulting

from the discovery and trial process.” Id. Thus, the determination of whether to recognize a

damages remedy “requires an assessment of its impact on governmental operations systemwide,”

one that considers “the burdens on Government employees who are sued personally, as well as

the projected costs and consequences to the Government itself when the tort and monetary

liability mechanisms of the legal system are used to bring about the proper formulation and

implementation of public policies.” Id. at 1858. In the context of Bivens specifically, the Court

acknowledged that the imposition of Bivens liability may result in government officials, facing

                                                 9
personal liability for damages, refraining from taking necessary and lawful action and reiterated

that the costs and difficulties of later litigation may interfere with the discharge of their duties.

See id. at 1863.

        Here, extending the Bivens remedy to hold employees liable in their personal capacities

for the food service at the federal institution where they work (or other conditions about which

an inmate might complain) would unduly burden governmental operations. As the Supreme

Court has noted, Bivens suits have never been “a proper vehicle for altering an entity’s policy.”

Malesko, 534 U.S. at 74. Unlike instances of assault or deprivations of medical care, prison

conditions, whether good or bad, are rarely the result of a single individual’s actions, but are

instead the result of policy and budgetary decisions implemented by a number of people. See

Abbasi, 137 S. Ct. at 1862. (Bivens remedy inappropriate where plaintiffs challenge “large-scale

policy decisions concerning the conditions of confinement” and not “individual instances of

discrimination or law enforcement overreach”). Therefore, the burden on government

employees forced to defend in their individual capacities the policies and practices of their

employer is an additional factor counseling hesitation. See Silva v. Ward, No. 16-CV-185-WMC,

2019 WL 4721052, at *8 (W.D. Wis. Sept. 26, 2019) (noting that creating a Bivens remedy for a

conditions of confinement claim would “divert substantial resources away from orderly prison

administration.”).

        Finally, separation of powers considerations are also a special factor counseling

hesitation. See Abbasi, 137 S. Ct. at 1857 (“When a party seeks to assert an implied cause of

action under the Constitution itself . . . separation-of-powers principles are or should be central to

the analysis.”). Since 1948, Congress has consistently delegated the protection of federal

inmates to the Bureau of Prisons. See 18 U.S.C. § 4042(a)(3) (directing the BOP, “under the

                                                  10
direction of the Attorney General,” to “provide for the protection… and discipline of all persons

charged with or convicted of offenses against the United States”). This delegation of power

suggests that judicial action in superintending prison conditions is disfavored. See Turner v.

Safley, 482 U.S. 78, 84-85(1987) (“Running a prison is an inordinately difficult undertaking that

requires expertise, planning, and the commitment of resources, all of which are peculiarly within

the province of the legislative and executive branches of government. Prison administration is,

moreover, a task that has been committed to the responsibility of those branches, and separation

of powers concerns counsel a policy of judicial restraint.”).

       D.      Nationwide, Circuit and District Courts Have Declined to Create a Bivens
               Remedy in the Context of Conditions of Confinement Claims

       Finally, in addition to the Supreme Court in Abbasi, other courts around the country have

found that conditions of confinement claims arise in a new context and have declined to create a

Bivens remedy for these claims. See, e.g., Schwarz, 761 F. App’x at 732 (non-functioning toilet);

Silva, 2019 WL 4721052, at *1-9 (unsanitary cell conditions); Blank v. United States, No. 4:17-

CV-609-A, 2017 WL 5591633, at *4 (N.D. Tex. Nov. 17, 2017) (pigeon infestation); Lovett,

2018 WL 4659111, at *8 (failure to provide adequate food); Mercer v. Matevousian, No.

118CV00265DADBAMPC, 2018 WL 3917969, at *1 (E.D. Cal. Aug. 14, 2018) (failure to

provide handicap shower); Gonzalez v. Hasty, 269 F. Supp. 3d 45, 63-66 (E.D.N.Y. 2017), aff’d,

755 F. App’x 67 (2d Cir. 2018) (denial of outdoor recreation, cleaning supplies, dental hygiene

supplies and being provided with dirty clothing, dirty razors, and shoes without laces);

Richardson v. United States, No. CIV-18-763-D, 2019 WL 4038223, at *7 (W.D. Okla. June 28,

2019), report and recommendation adopted, No. CIV-18-763-D, 2019 WL 4017616 (W.D. Okla.

Aug. 26, 2019) (hazardous work assignment in kitchen); Thomas v. Matevousian, No.


                                                 11
117CV01592AWIGSAPC, 2019 WL 266323, at *1 (E.D. Cal. Jan. 18, 2019) (denial of supplies

such as soap, toothpaste, deodorant, razors, shampoo, writing paper, and envelopes); Blackwell v.

United States, No. CV 15-08968 PA (AFM), 2019 WL 6619876, at *3-5 (C.D. Cal. Sept. 16,

2019) (cell ventilation).

       Blank is directly analogous to this case. In Blank, an inmate brought an Eighth

Amendment Bivens claim against prison officials for failing to address a pigeon infestation at the

facility. 2017 WL 5591633, at *1. Blank alleged that exposure to the pigeons caused him to

develop histoplasmosis. Id. Applying Abbasi, the United States District Court for the Northern

District of Texas declined to create a Bivens remedy for failure to address a pigeon infestation,

noting that “[t]he Supreme Court has recently explained that a Bivens claim may only be asserted

in three limited sets of circumstances, none of which exists here with regard to the pigeon

infestation.” Id. at *4. Similarly, here the Court should decline to create a Bivens remedy with

respect to a rodent infestation.

       Lovett is also instructive. In Lovett, an inmate sued the Food Service Supervisor and

other prison officials for providing inadequate food service that did not meet his dietary needs.

2018 WL 4659111, at *1. The United States District Court for the District of Colorado declined

to create a Bivens remedy, holding that failure to accommodate an inmate’s dietary restrictions

differed from the Eighth Amendment claim recognized in Carlson for failure to provide medical

care and that inmate had a number of alternative remedies. Id. at *8-9. Similarly here, the Court

should not create a Bivens remedy to enable an inmate to sue a Food Services Administrator and

Warden for alleged deficiencies in the food service at FCC – Terre Haute.




                                                12
       Accordingly, the Court should reach the same conclusion as the Supreme Court and

courts across the country and decline to create a Bivens remedy for Plaintiff’s rodent infestation

conditions of confinement claim.

                                      IV.     CONCLUSION

       For the foregoing reasons, Defendants Warden Watson and Food Service Administrator

Oliver, in their individual capacities, by counsel, respectfully request that the Court grant their

Motion to Dismiss Plaintiff’s Complaint and grant all other just and proper relief.

                                                       Respectfully Submitted,

                                                       JOSH J. MINKLER
                                                       United States Attorney

                                               By:     /s/ Rachana N. Fischer
                                                       Rachana N. Fischer
                                                       Assistant United States Attorney




                                                 13
                                 CERTIFICATE OF SERVICE

       I hereby certify that on January 31, 2020, a copy of the foregoing was filed electronically.

Service of this filing will be made on all ECF-registered counsel by operation of the Court’s

electronic filing system. Parties may access this filing through the Court’s system. Service was

also sent to the following pro se plaintiff by first class, United States Mail, prepaid and properly

addressed to:

LARRY DANCY
11622-007
Terre Haute - USP
Inmate Mail/Parcels
P.O. Box 33
Terre Haute, IN 47808
                                                      /s/ Rachana N. Fischer
                                                      Rachana N. Fischer
                                                      Assistant United States Attorney
                                                      Office of the United States Attorney
                                                      Southern District of Indiana
                                                      10 West Market Street, Suite 2100
                                                      Indianapolis, IN 46204




                                                 14
